  Case 17-26340         Doc 34     Filed 11/08/18 Entered 11/08/18 12:25:53              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26340
         SILVESTRE VALDEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2017.

         2) The plan was confirmed on 10/19/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26340        Doc 34      Filed 11/08/18 Entered 11/08/18 12:25:53                  Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $4,880.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $4,880.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                     $234.24
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $234.24

Attorney fees paid and disclosed by debtor:               $1,080.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
ALPHERA FINANCIAL SERV         Unsecured     17,230.44            NA            NA            0.00       0.00
AMERICAN EXPRESS               Unsecured         733.13        733.13        733.13           0.00       0.00
AT&T SERVICES INC              Unsecured      1,051.83            NA            NA            0.00       0.00
BMW FINANCIAL SERVICES         Unsecured            NA     17,230.44      17,230.44           0.00       0.00
BMW Financial Services         Unsecured     17,230.44            NA            NA            0.00       0.00
CAPITAL ONE NA                 Unsecured      2,528.00       2,528.83      2,528.83           0.00       0.00
CENTRAL CREDIT UNION OF IL     Unsecured      1,870.72       1,870.72      1,870.72           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         488.00        976.00        976.00           0.00       0.00
COOK COUNTY TREASURER          Secured       19,934.21            NA      19,934.21      2,874.78     377.18
COOK COUNTY TREASURER          Secured        8,543.96       8,543.96      8,543.96      1,232.14     161.66
DEPARTMENT STORE NATIONAL BA Unsecured              NA         929.89        929.89           0.00       0.00
HARRIS & HARRIS                Unsecured         156.00           NA            NA            0.00       0.00
HYUNDAI MOTOR FINANCE CO       Unsecured     15,280.37         720.44        720.44           0.00       0.00
IL DEPT OF REVENUE             Priority            0.00           NA            NA            0.00       0.00
IL STATE DISBURSEMENT UNIT     Priority            0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority            0.00           NA            NA            0.00       0.00
MIDLAND FUNDING                Unsecured      1,107.46       1,107.46      1,107.46           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          300.00        348.50        348.50           0.00       0.00
NICOR GAS                      Unsecured      1,130.00       1,299.73      1,299.73           0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured           200.11           NA            NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING      Unsecured         288.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      3,393.04       3,393.04      3,393.04           0.00       0.00
SULLIVAN URGENT AID CENTER     Unsecured         677.00           NA            NA            0.00       0.00
SYNCHRONY BANK                 Unsecured      1,107.00            NA            NA            0.00       0.00
TARGET                         Unsecured      3,624.00            NA            NA            0.00       0.00
VISA DEPT STORES               Unsecured         929.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26340         Doc 34      Filed 11/08/18 Entered 11/08/18 12:25:53                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $28,478.17          $4,106.92           $538.84
 TOTAL SECURED:                                          $28,478.17          $4,106.92           $538.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,138.18                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $234.24
         Disbursements to Creditors                             $4,645.76

TOTAL DISBURSEMENTS :                                                                        $4,880.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
